JOHNSON, J.
All the evidence offered at the trial below shows that the deceased, and not the defendant, was the aggressor. The defendant's evidence indicates that she was entirely free from fault and never fought willingly and unlawfully. Her evidence further shows that the deceased made a violent attack upon her. First he assaulted her with his fists, knocking her down an embankment; and then struck her several blows with a large stick. Following this, while attempting to drag her away from the people who were standing by, he declared it was his purpose to take her out of sight and kill her. She begged the deceased to stop beating her, and it was only after he announced his intention to take her elsewhere and kill her that she stabbed him in a vital spot.
It thus appears that the defendant’s evidence, if believed, showed she was defending against a murderous, as distinguished from an ordinary nonfelonious, assault.
The defendant contends, and our examination of the record discloses, that the trial court failed to instruct the jury as to the law applicable to this phase of the defendant’s evidence in compliance with the mandatory requirements of Gr.S. 1-180, as rewritten by Chapter 107, Session Laws of 1949. This statute requires the presiding judge to declare and explain the law as it relates to the different aspects of the evidence on each side of the case, so as to bring into focus the relations between the different phases of the evidence and the applicable principles of law. S. v. Fain, 229 N.C. 644, 50 S.E. 2d 904; Lewis v. Watson, 229 N.C. 20, 47 S.E. 2d 484; S. v. Bryant, 213 N.C. 752, 197 S.E. 530.
In S. v. Hough, 138 N.C. 663, p. 667, 50 S.E. 709, Brown, J., said:
“There is a distinction made by the text-writers on criminal law, which seems to be reasonable and supported by authority, between assaults with felonious intent and assaults without felonious intent. ‘In the latter, the person assaulted may not stand his ground and kill his adversary if there is any way of escape open to him, though he is allowed to repel force with force and give blow for blow. In the former class, where the attack is made with murderous intent, the person attacked is under no obligation to fly, but may stand his ground and kill his adversary if need be.’ 2 Bishop’s Criminal Law, sec. 6333, and cases cited. It is said in 1 East, Pleas of the Crown, 271: ‘A man may repel force by force in defense of his person, habitation or property against one who manifestly intends or endeavors by violence to commit a felony, such as murder, rape, burglary, robbery and the like, upon either. In these cases he is not obliged to retreat, but may pursue his adversary until he *535bas secured bimself from all danger, and if be kill bim in so doing it is. called justifiable self-defense.’ Tbe American doctrine is to tbe same effect. See S. v. Dixon, 75 N.C. 275.”
In S. v. Blevins, 138 N.C. 668, p. 670, 50 S.E. 763, witb Holce, J., speaking for tbe Court, it is stated: . tbat wbere a man is without fault, and a murderous assault is made upon bim — an assault witb intent to kill — be is not required to retreat but may stand bis ground, and if be kill bis assailant and it is necessary to do so in order to save bis own life or protect bis person from great bodily barm, it is excusable bomicide and will be so beld; . . . tbis necessity, real or apparent, to be determined by tbe jury on tbe facts as they reasonably appeared to bim.” See also S. v. Thornton, 211 N.C. 413, 190 S.E. 758; S. v. Bost, 192 N.C. 1, 133 S.E. 176; S. v. Dixon, 75 N.C. 275; S. v. Harris, 46 N.C. 190.
Tbe failure of tbe trial court to instruct tbe jury in accordance witb tbis settled principle of law, under which are fixed tbe rights of a person upon whom a murderous assault is made, undoubtedly weighed heavily against tbe defendant. Tbat tbis is so seems all tbe more likely in view of tbe following instruction given tbe jury by tbe trial court, to which tbe defendant excepted :
“Now, gentlemen, wbere a person brings on a difficulty and is responsible for tbe fight, if bis assailant presses bim harder than be anticipated,, then before such person could claim tbat be or she was fighting in self-defense, tbe law provides tbat tbe person must quit tbe fight, retreat to. tbe wall, quit tbe combat, and go away, if be can do so in safety, before be or she can claim self-defense. If their back is already to tbe wall, even though they bring on tbe difficulty, if they cannot retreat without subjecting themselves to tbe hazard and danger of great bodily barm or death, then they can still stand their ground and deliver blow for blow and may claim self-defense.”
Tbis instruction is correct as a general statement of one phase of tbe law of self-defense. However, since tbe record here discloses no evidence tending to show tbat tbe defendant brought on tbe difficulty or was tbe aggressor, it necessarily follows tbat tbe instruction as it relates to tbe evidence in tbis case was partially inapplicable, incomplete and misleading. S. v. Lee, 193 N.C. 321, 136 S.E. 877; S. v. Waldroop, 193 N.C. 12, 135 S.E. 165.
For tbe reasons given, it would seem tbat the defendant is entitled to another trial, and it is so ordered. This being so, it is not necessary to review the remaining assignments of error.
New trial.